•           •           •     
  •          •         •






MEMORANDUM OPINION

No. 04-09-00804-CV

IN RE TANGO TRANSPORT, L.L.C. d/b/a TANGO TRANSPORT, INC.

Original Mandamus Proceeding

 
PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Karen Angelini, Justice
Rebecca Simmons, Justice
 
Delivered and Filed: December 23, 2009 

PETITION FOR WRIT OF MANDAMUS DENIED
            On December 15, 2009, relator filed a petition for writ of mandamus and a motion for
emergency stay.  The court has considered relator’s petition for writ of mandamus and is of the
opinion that relator is not entitled to the relief sought.  Accordingly, the petition for writ of
mandamus and the motion for emergency stay are DENIED.  See Tex. R. App. P. 52.8(a).                         PER CURIAM